Exhibit 10.2

AMENDMENT TO CONVERTIBLE TERM NOTE

 

 

This Amendment to Convertible Term Note (this “Amendment”), dated as of July 3,
2007 (the “Effective Date”), is entered into by INCENTRA SOLUTIONS, INC. a
Nevada corporation (the "Company") and BlueLine Capital Partners II, LP, a
Delaware limited partnership ("BCP II"), for the purpose of amending that
certain Convertible Term Note, dated as of July 3, 2006, in the principal amount
of $500,000 issued by the Company in favor of BCP II. (the “Term Note”) under
that certain Note Purchase Agreement, dated as of June 6, 2006 by and among the
Company and the persons or entities identified on the signature pages thereto
(the “Note Purchase Agreement”).

 

WHEREAS, each of the Company and BCP II has agreed to make certain changes to
the Term Note as set forth herein.

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.            Definitions. Capitalized terms used herein but not defined herein
shall have the meanings given to such terms in the Term Note or the Note
Purchase Agreement.

 

2.            Maturity Date. The Term Note currently provides for a Maturity
Date of July 3, 2007 (the “Original Maturity Date”). The Maturity Date of the
Term Note is hereby amended to be, and all principal and accrued and unpaid
interest thereon shall be due and payable on, December 31, 2007.

 

3.            Principal Amount. The Principal Amount, upon which the Term Note
shall continue to accrue interest as provided under the Term Note, shall be, as
of the Original Maturity Date, the amount due and payable under the Term Note as
of the Original Maturity Date.

 

4.            Except as specifically set forth in this Amendment, there are no
other amendments to the Term Note or the Note Purchase Agreement and the terms
of each remain in full force and effect.

 

5.            The Company hereby represents and warrants that as of the date
hereof, both before and after giving effect to this Amendment, (i) no Event of
Default exists and is continuing and (ii) all representations, warranties and
covenants made by the Company in connection with the Term Note and/or the Note
Purchase Agreement are true, correct and complete and all covenant requirements
have been met. The Company hereby agrees to, no later than four business days
after the date hereof, file a Current Report on Form 8-K with the Securities and
Exchange Commission disclosing the transactions set forth in this Amendment.

 

6.            This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE

 

 

 


--------------------------------------------------------------------------------



 

LAW OF THE STATE OF COLORADO. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

 

IN WITNESS WHEREOF, the Company and BCP II has caused this Amendment to be
effective and signed in its name effective as of the date set forth above.

 

INCENTRA SOLUTIONS, INC.

By: /s/ Thomas P. Sweeney III                     

Name: Thomas P. Sweeney III

Title:   Chief Executive Officer

 

BLUELINE CAPITAL PARTNERS II, LP

 

 By: BlueLine Partners, LLC, its General Partner

 

 

By:/s/ Scott Alan Shuda                                      

Name: Scott Alan Shuda

Title:   Managing Director

 

 

 

2

 

 

--------------------------------------------------------------------------------

 